                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION


     UNITED STATES OF AMERICA                     )
                                                  )
     v.                                           )     Crim. No. 1:17-cr-00011
                                                  )     Judge Aleta A. Trauger
     DAVID LYNN BUIE                              )


                                 MEMORANDUM and ORDER

          Defendant David Lynn Buie pleaded guilty to two charges of being a previously

convicted felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924. (Doc.

No. 22.) He objects to the Presentence Investigation Report’s recommendation that he be

sentenced under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(1). (Doc. No.

24.) The government’s position is that the defendant is properly classified as an armed career

criminal under the ACCA, based on having at least five qualifying prior convictions. (Doc. No.

28.)

          Having considered all of the parties’ arguments on this issue, the court finds, for the

reasons set forth herein, that the defendant has at least three qualifying convictions and is subject

to sentencing under the ACCA.

I.        Background

          Buie was indicted in August 2017 on two separate charges of being a previously

convicted felon in possession of a total of four firearms. (Doc. No. 1.) The court granted Buie’s

Petition to Enter a Plea of Guilty to the Indictment on May 21, 2018. (Doc. No. 22.) The plea

petition reflected Buie’s and his attorney’s understanding that Buie would be subject to a

maximum sentence of ten years’ imprisonment. (Id. at 1.)
                                                                                                2


       Prior to the original date set for the sentencing hearing, the Probation Office issued the

Presentence Report (“PSR”) (prepared on July 20, 2018 and revised on August 16, 2018),

finding that Buie had five prior predicate convictions, any three of which would be sufficient to

require sentencing under the ACCA. Buie concedes that a prior conviction for voluntary

manslaughter qualifies as a predicate conviction, but he argues that the other four convictions

identified in the PSR do not qualify. These include two convictions for “Burglary – 1st Degree”

in March 2001, a 1986 arson conviction, and a second-degree burglary conviction in 1986. He

also argues that, even if the 2001 burglary convictions do qualify, they must be counted as one

conviction, because the government cannot carry its burden of establishing by a preponderance

of the evidence that they were “committed on occasions different from one another” as that

phrase is used in the ACCA. 18 U.S.C. § 924(e)(1).

       More specifically, in his Objection to Presentence Report (Doc. No. 24), the defendant

argues as follows:

       (1) That the 1986 conviction for second-degree burglary is not a predicate offense,

because the definition of “entry” under Tennessee law does not meet the element of “entry”

required by the “generic” form of burglary.

       (2) Although Buie was charged with aggravated arson in 1986 under Tenn. Code Ann. §

39-3-201, he was convicted of the lesser included offense of “regular arson” under Tenn. Code

Ann. § 39-3-202, pursuant to a plea agreement. According to Buie, this provision applies equally

to a person “who willfully and maliciously sets fire to or burns” a structure and to a person “who

aids, counsels or procures the burning” of any structure without malice or willfulness. The

defendant argues that, because he pleaded guilty to a lesser included offense,

       the federal sentencing court must disregard all language in the indictment that is
       unnecessary to support the lesser offense to which the defendant pled. That is, the
                                                                                                 3


       court must assume the least offensive conduct that would support a conviction for
       the lesser included offense. Here, the least offensive conduct that would support a
       conviction for the offense of regular arson is the act of aiding, counseling or
       procuring the burning of a structure.

(Doc. No. 24, at 5 (citing United States v. Wells, 473 F.3d 640, 649 (6th Cir. 2007); United States

v. Armstead, 467 F.3d 943, 949–50 (6th Cir. 2006), abrogated on other grounds by Descamps v.

United States, 570 U.S. 254 (2013)).) He relies for this argument on United States v. Webb, 217

F. Supp. 3d 381, 399 (D. Mass. 2016), a case granting a § 2255 motion for resentencing based on

the court’s finding that the very similar Massachusetts statute defining arson did not qualify as a

predicate offense.

       (3) Although Buie was initially indicted under Tenn. Code Ann. § 39-14-402 on two

counts of “regular burglary” in March 2001, the judgments reflect that he was actually convicted

under Tenn. Code Ann. § 39-14-403 for aggravated burglary. The defendant asserts that his two

convictions under § 39-14-403 do not qualify as “generic burglaries” under the ACCA and are

not ACCA predicates. (Doc. No. 24, at 2 (citing United States v. Stitt, 860 F.3d 854 (6th Cir.

2017) (en banc)).)

       (4) And finally, that the two 2001 burglary convictions should be counted as one offense,

because the government cannot carry its burden of showing they were committed on different

occasions.

       In response, the Government argues that all five of the offenses enumerated in the PSR

are qualifying convictions. It argues, in the alternative, that, if the defendant is not sentenced

under the ACCA, the court should impose an upward departure under § 4A1.3 of the United

States Sentencing Guidelines (“USSG”) and an upward variance under § 3553(a) based on the

defendant’s thirteen prior felony convictions and other criminal conduct. (Doc. No. 28, at 8–10.)
                                                                                                 4


II.    The ACCA

       The ACCA states, in relevant part, that any person convicted of violating § 922(g)(1) and

who has three previous convictions for a “violent felony,” “serious drug offense,” or both, shall

be imprisoned not less than fifteen years. 18 U.S.C. § 924(e)(1). The term “violent felony” is

defined in pertinent part as:

       any crime punishable by imprisonment for a term exceeding one year . . . that—

       (i) has as an element the use, attempted use, or threatened use of physical force
       against the person of another; or

       (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise
       involves conduct that presents a serious potential risk of physical injury to
       another. . . .

18 U.S.C. § 924(e)(2)(B).

       This short provision, which appears plain on its face, has proved exceptionally difficult to

apply in a manner consistent with due process. To determine whether a past conviction is

properly characterized as one for burglary, arson, or extortion,

       courts use what has become known as the “categorical approach”: They compare
       the elements of the statute forming the basis of the defendant’s conviction with
       the elements of the “generic” crime—i.e., the offense as commonly understood.
       The prior conviction qualifies as an ACCA predicate only if the statute’s elements
       are the same as, or narrower than, those of the generic offense.

Descamps v. United States, 570 U.S. 254, 257 (2013).

       The Supreme Court has also approved the “modified categorical approach,” which

applies only to a prior conviction for violating a “divisible statute.” As the Descamps Court

explained,

       [t]hat kind of statute sets out one or more elements of the offense in the
       alternative—for example, stating that burglary involves entry into a building or an
       automobile. If one alternative (say, a building) matches an element in the generic
       offense, but the other (say, an automobile) does not, the modified categorical
       approach permits sentencing courts to consult a limited class of documents, such
                                                                                                   5


       as indictments and jury instructions, to determine which alternative formed the
       basis of the defendant’s prior conviction. The court can then do what the
       categorical approach demands: compare the elements of the crime of conviction
       (including the alternative element used in the case) with the elements of the
       generic crime.

Descamps, 570 U.S. at 257; see also Shepard v. United States, 544 U.S. 13, 25–26 (2005)

(applying modified categorical approach to conviction obtained by a guilty plea).

       The Supreme Court has described the modified categorical approach as a “tool” for

applying the categorical approach, rather than an “exception” to the latter. The “modified”

version of the standard “retains the categorical approach’s central feature: a focus on the

elements, rather than the facts, of a crime. And it preserves the categorical approach’s basic

method: comparing those elements with the generic offense’s.” Descamps, 570 U.S. at 263.

       In Descamps, the Court reaffirmed the distinction between the two approaches. There, it

was confronted with the question of whether courts may consult additional documents when a

defendant was convicted under a so-called “‘indivisible’ statute—i.e., one not containing

alternative elements—that criminalizes a broader swath of conduct than the relevant generic

offense.” Id. at 258. In other words, the question was whether courts could look at the underlying

facts to decide whether a previous conviction was a qualifying conviction under the ACCA,

when the elements of the crime as defined in the indivisible statute “fail to satisfy our categorical

test.” Id. The Court’s answer to that question was “no.” See id. (“[W]e hold that sentencing

courts may not apply the modified categorical approach when the crime of which the defendant

was convicted has a single, indivisible set of elements.”).

       The defendant in Descamps had previously been convicted of burglary under California

law. California’s burglary statute was broader than the “generic” form of burglary insofar as it

did not require unlawful entry into a building, that is, “breaking and entering.” Rather, it required
                                                                                                  6


only entry into certain locations “within intent to commit grand or petit larceny or any felony.”

Because it did not require unlawful entry, the statute was broad enough, for example, to cover

shoplifting during normal business hours. The Court held that, “in sweeping so widely, the state

law goes beyond the normal, ‘generic’ definition of burglary.” Because the statute was merely

overly broad, rather than divisible, the Court held that the district court had erred in considering

the underlying plea colloquy, in which the defendant admitted to breaking and entering into a

grocery store, to determine that he had committed a generic form of burglary and, thus, had

incorrectly held that the conviction qualified as a predicate burglary under the ACCA. Id. at 264–

65.

       Even after Descamps’ supposed clarification of the distinction between divisible and

indivisible statutes, the lower courts have still struggled to apply the ACCA consistently. In

2016, the Court issued United States v. Mathis, 136 S. Ct. 2243 (2016), which was intended to

provide clarity but arguably had the effect of further muddying the waters. See Weber, Zachary

J., “Mathis v. United States: A Repeated Request for Revision of the Armed Career Criminal

Act,” 85 U. Cin. L. Rev. 1235, 1235 (April 2018) (“Regrettably for Congress, the language of

the ACCA has caused ample confusion for courts. Early Supreme Court interpretations of the

Act struggled to apply its sentence enhancement fairly and consistently. More recently, Court

decisions have landed serious blows to effective application of the ACCA, with Mathis v. United

States, possibly being the knockout punch.” (footnotes omitted)).

       In Mathis, the Court held that the defendant’s prior convictions for burglary under Iowa

law did not qualify as ACCA predicates. It first determined that the statute in question was

indivisible. The burglary statute prohibited unlawful entry of an “occupied structure” with intent

to commit a felony, assault, or theft therein. Iowa Code § 713.1. A separate statute defined
                                                                                                 7


“occupied structure” as “any building, structure, . . . vehicle, or similar place.” Iowa Code §

791.12. The district court and the Eighth Circuit held that the statutory scheme was divisible and,

therefore, that the modified categorical approach was available to assist the court in determining

whether Mathis’s conviction fell within the purview of the ACCA. That is, the Eighth Circuit

approved the district court’s decision to look at a limited set of underlying documents to

determine whether the defendant had been convicted of entering a building or merely a vehicle.

The Eighth Circuit looked at Descamps and decided that that opinion had eliminated the

means/elements distinction and that any disjunctive list within a criminal statute made the statute

divisible. United States v. Mathis, 786 F.3d 1068, 1074–75 (8th Cir. 2015), rev’d, Mathis, 136 S.

Ct. at 2243.

       The Supreme Court reversed, reaffirming that “a state crime cannot qualify as an ACCA

predicate if its elements are broader than those of a listed generic offense” and that “[h]ow a

given defendant actually perpetrated the crime . . . makes no difference; . . . the mismatch of

elements saves [him] from an ACCA sentence.” Mathis, 136 S. Ct. at 2251. The Court also drew

a distinction between the elements of an offense and the means of satisfying one of the elements.

It held that the existence of a disjunctive list “gives a sentencing court no special warrant to

explore the facts of an offense, rather than to determine the crime’s elements and compare them

with the generic definition.” Id.

III.   Analysis of the Defendant’s Prior Convictions

       A.      1986 Second-Degree Burglary Conviction

       Following Descamps and Mathis, the Sixth Circuit, applying the categorical approach,

held that Tennessee’s current aggravated burglary statute, Tenn. Code Ann. § 39-14-403, defines

burglary more broadly than the “generic” form of burglary and, as a result, does not qualify as a
                                                                                                  8


predicate conviction under the ACCA. United States v. Stitt, 860 F.3d 854 (6th Cir. 2017) (en

banc), cert. granted, 138 S. Ct. 1592 (2018). 1

       However, prior to Stitt, the Sixth Circuit had expressly held that a conviction for second-

degree burglary under Tennessee’s statute in effect prior to November 1989—that is, the statute

under which Buie was convicted in 1986—did qualify as a violent felony for purposes of the

ACCA. United States v. Jones, 673 F.3d 497, 504 (6th Cir. 2012). The Jones court stated:

       Burglary is an offense enumerated in clause (ii) of the “violent felony” definition.
       18 U.S.C. § 924(e)(2)(B)(ii). The Supreme Court, however, has read this
       enumerated example to mean a “generic burglary,” which the Court defined as
       “unlawful or unprivileged entry into, or remaining in, a building or structure, with
       intent to commit a crime.”. . . In 1986, the Tennessee second degree burglary
       statute defined “burglary in the second degree” as “the breaking and entering into
       a dwelling house or any other house, building, room or rooms therein used and
       occupied by any person or persons as a dwelling place or lodging . . . with the
       intent to commit a felony.” Tenn. Code Ann. § 39-3-403 (1982) (repealed 1989). .
       . . The pre–1989 statute was at least as narrow as the [Supreme Court’s] definition
       of generic burglary, because it applied only to dwellings and occupied buildings.
       So the statute under which Defendant was convicted was a generic burglary
       statute. Because Tennessee’s second degree burglary statute fits within the
       enumerated offenses in § 924(e)(2)(B)(ii), Defendant’s burglary conviction counts
       as a “violent felony.”

Id. at 505 (quoting Taylor, 495 U.S. at 599).

       Stitt did not concern Tennessee’s pre-November 1989 burglary statute and therefore did


       1
          To reach that conclusion, the Sixth Circuit noted that Tennessee’s current aggravated
burglary statute pertains to burglary of a habitation. “Habitation” is defined by statute to include
“any structure . . . which is designed or adapted for the overnight accommodation of persons,”
including “mobile homes, trailers, and tents,” as well as any “self-propelled vehicle. Id. § 39-14-
401(1)(A). The generic form of burglary, as defined by the Supreme Court, means the “unlawful
or unprivileged entry into, or remaining in, a building or other structure, with intent to commit a
crime.” Taylor v. United States, 495 U.S. 575, 598 (1990). The Supreme Court has held that
vehicles and movable enclosures, such as tents, boats, and vehicles, fall outside the scope of
“buildings” and “structures.” Id. Because Tennessee’s statute included “mobile homes, trailers,
and tents,” as well as any “self-propelled vehicle” within the definition of “habitation,”
“Tennessee’s aggravated-burglary statute includes exactly the kinds of vehicles and movable
enclosures that the Court excludes from generic burglary,” even though it pertained only to such
vehicles that are “designed or adapted” for overnight accommodations. Stitt, 860 F.3d at 858.
                                                                                                  9


not affect the outcome in Jones. The defendant here nonetheless argues that this court should

disregard Jones and find that his 1986 conviction for second-degree burglary does not qualify as

a predicate offense under the ACCA, because Jones “does not address a valid argument as to

whether a pre-1989 Tennessee second-degree burglary constitutes a generic burglary.” (Doc. No.

24, at 7.) The defendant’s novel argument is that Tennessee courts have long construed the

definition of “entering” as used in the statute so broadly that a person could be convicted based

upon “the slightest penetration of the building by any part of a person’s body, such as a hand or

finger or by an instrument held in the hand when it was done with the intent to commit a felony.”

(Doc. No. 24, at 8 (quoting State v. Brummitt, [No number in original] 1988 Tenn. Crim. App.

LEXIS 360, at *6 (Tenn. Crim. App. May 25, 1988) (emphasis added by the defendant)); see

also State v. Crow, 517 S.W.2d 753, 755 (Tenn. 1974) (holding that the element of entry was

satisfied in a third-degree burglary case, where the defendant had either “broke[n] the glass and

split the burlap with the knife, tire tool or screw driver, and thus entered the business house with

an instrument, and/or that he reached his gloved hand through the burlap in an effort to find a flip

lock that would admit him to the premises”).

       The defendant argues that the Tennessee courts’ broad construction of the term “entry”—

to include “entry” by an instrument for the purpose of committing a felony—fails to meet the

“more significant entry” required by the Supreme Court’s definition of “generic burglary.” (Doc.

No. 24, at 8.) The defendant suggests that the parsing of state common law interpretations of the

statute is required by Taylor. Citing a 2003 treatise, Wayne LaFave, Substantive Criminal Law

(2003), which is also referenced repeatedly in Taylor, the defendant argues that,

       while the momentary entry of a building by the defendant’s hand in an effort to
       enter suffices to count as an “entry,” the mere use of an instrument to attempt to
       make entry does not, even if the instrument breaks the plane of the structure.
       Wayne LaFave, Substantive Criminal Law § 21.1(b) (2003). Professor LaFave
                                                                                                  10


       explains as follows[:]

       If the actor instead used some instrument which protruded into the structure, no
       entry occurred unless he was simultaneously using the instrument to achieve his
       felonious purpose. Thus there was no entry where an instrument was used to pry
       open the building, even though it protruded into the structure; but if the actor was
       also using the instrument to reach some property therein, then it constituted an
       entry. Id. Since the Taylor Court intended to adopt the generic meaning of
       burglary, it adopted the view that an entry must be made by the defendant himself
       or, at a minimum, by an instrument that is being used to take some property
       therein, i.e., a coat hanger used to snag the desired object.

(Doc. No. 24, at 8–9.)

       The defendant’s argument finds no purchase, largely because Tennessee is not alone in

defining “entry” broadly. See, e.g., Magness v. Superior Court, 278 P.3d 259, 260 (Cal. 2012)

(“It has long been settled that the slightest entry by any part of the body or an instrument is

sufficient [to constitute ‘entry’ for purposes of burglary under Cal. Pen. Code § 458]: ‘As for the

entry, any the least degree of it, with any part of the body, or with an instrument held in the hand,

is sufficient: as, to step over the threshold, to put a hand or a hook in at a window to draw out

goods, or a pistol to demand one’s money, are all of them burglarious entries.’” (quoting 4

Blackstone’s Commentaries 227, fn. omitted)); Commonwealth v. Cotto, 752 N.E.2d 768, 772

(Mass. App. Ct. 2001) (holding that “an entry occurs when any part of the defendant’s body, or

an instrument which is used to commit the intended felony, crosses the threshold”).

       Indeed, in Cotto, the Massachusetts court distinguished between majority and minority

views on the scope of “entry.” A majority of jurisdictions hold that “an entry can occur if an

instrument, ‘being used to commit the felony intended,’ passes the line of the threshold,

regardless of whether the instrument was used in the breaking.” Cotto, 752 N.E.2d at 771

(quoting 3 Torcia, Wharton’s Criminal Law § 323 (15th ed. 1995); citing Nolan & Henry,

Criminal Law § 403; Perkins & Boyce, Criminal Law 254 (3d ed. 1982) (“[W]here a tool or
                                                                                                 11


other instrument is intruded, without any part of the person being within the house, it is an entry

if the insertion was for the purpose of completing the felony but not if it was merely to

accomplish a breaking”), and collecting cases). It noted that a “minority of jurisdictions hold that

an entry can occur if any instrument, whether or not intended for use to commit a felony, crosses

the threshold.” Id. at 771–72 (citing cases from California, Maryland, and New Mexico).

Tennessee appears to fall in the majority. See Crow, 517 S.W.2d at 754 (“Any penetration,

however slight, of the space within the house by the defendant, or by any part of his body or by

any instrument inserted for the purpose of perpetrating a felony therein, is a sufficient entry.”

(citation omitted; emphasis added)).

       Because a majority of jurisdictions define “entry” for purposes of their burglary statutes

at least as broadly as Tennessee does, it is axiomatic that the definition employed in Tennessee

should satisfy the entry element required by the “generic” version of the crime. That conclusion

is bolstered by the fact that, despite the breadth of the definitions of “entry” used by different

jurisdictions around the country, none of the Supreme Court’s or appellate courts’ ACCA

opinions considering whether a particular burglary constitutes an ACCA predicate has focused

on the definition of “entry,” even though it is well established that “breaking and entering” are

elements of the generic form of burglary. Moreover, the Taylor Court, as the defendant points

out, referenced the LaFave treatise repeatedly, see Taylor, 495 U.S. at 580 n.3, 588 n.4, 593, 598,

for the common law definition of burglary and the modern expansions thereof, and even noted

that most states have “expanded this definition to include entry without a ‘breaking,’” id. at 593.

It did not, however, reference LaFave’s treatment of the term “entry” or highlight the differences

between the majority and minority definitions of that term. Nor did the Court suggest a need to

resort to the state’s underlying common law definition of the term “entry,” despite its reference
                                                                                                    12


to LaFave’s treatise. To the contrary, in fact. See Taylor, 495 U.S. at 593 (“The arcane

distinctions embedded in the common-law definition have little relevance to modern law

enforcement concerns.”).) The court is, therefore, not persuaded by the defendant’s argument.

       Even if it were, as set forth above, the Sixth Circuit has already unambiguously

determined that the Tennessee statute defining second-degree burglary in 1986 “was at least as

narrow as the Taylor court’s definition of generic burglary,” that it “was a generic burglary

statute,” and, therefore, that conviction under Tennessee’s second degree burglary statute “counts

as a ‘violent felony.’” Jones, 673 F.3d at 505. Under Jones, a conviction of second-degree

burglary under Tennessee’s pre-November 1989 statute qualifies as an ACCA predicate

conviction. While the defendant may appeal to the Sixth Circuit to narrow or reconsider Jones in

light of this argument, this court remains bound by Jones.

       B.       1986 Arson Conviction

       In 1986, Buie was charged with aggravated arson—for “unlawfully, feloniously,

willfully, and maliciously . . . set[ting] fire to the Lewis County Jail . . . , knowing, or reasonably

should have known [sic], that one or more persons were present therein.” (Doc. No. 24, at 13.)

He pleaded guilty to arson, as distinct from aggravated arson, and was sentenced to three years’

imprisonment.

       The statute at the time defined aggravated arson as knowingly burning a building when

the defendant knew or should have known that “one or more persons are present therein.” Tenn.

Code Ann. § 39-3-201 (1986). Aggravated arson triggered a minimum ten-year sentence. Id. On

the other hand, “regular” arson, as Buie refers to it, provided that:

       Any person who willfully and maliciously sets fire to or burns, causes to be
       burned, or who aids, counsels or procures the burning of any house or outhouse,
       or any building, or any other structure, the property of himself or of another, shall
       be guilty of arson and shall be punished by confinement in the penitentiary for not
                                                                                                 13


       less than three (3) years nor more than twenty-one (21) years.

Tenn. Code Ann. § 39-3-202 (1982).

       The Sixth Circuit has recognized that, while the ACCA specifically lists arson as a

violent felony, “not every felony that a state labels as arson fits § 924(e)’s definition of arson.”

United States v. Gatson, 776 F.3d 405, 410 (6th Cir. 2015). The question is whether the offense

as defined by the statute “comports with the ‘generic, contemporary meaning’ of arson.” Id. at

410 (quoting Taylor, 495 U.S. at 598). The court held, “like every other court to consider the

question,” that “generic arson embraces ‘the intentional or malicious burning of any property.”

Id. (quoting United States v. Misleveck, 735 F.3d 983, 988 (7th Cir. 2013)).

       Based on an opinion from the District of Massachusetts that considered a conviction

under an arson statute similar, but not identical, to Tennessee’s, Buie argues that, insofar as the

Tennessee statute permits conviction for merely “aiding, counseling or procuring the burning of

a structure,” it does not incorporate the element of intent or malice necessary to the “generic”

arson definition and, therefore, does not qualify as a predicate offense for purposes of the ACCA.

       In United States v. Webb, 217 F. Supp. 3d 381 (D. Mass. 2016), the district court

considered, in the context of a § 2255 motion, whether a prior Massachusetts arson conviction

qualified under the ACCA. The Massachusetts statute at issue defined the offense of arson as

follows:

       Whoever wilfully and maliciously sets fire to, burns, or causes to be burned, or
       whoever aids, counsels or procures the burning of, a dwelling house, or a building
       adjoining or adjacent to a dwelling house, or a building by the burning whereof a
       dwelling house is burned, whether such dwelling house or other building is the
       property of himself or another and whether the same is occupied or unoccupied,
       shall be punished . . . .

Webb, 217 F. Supp. 3d at 397 (quoting Mass. Gen. Laws ch. 266, § 1). The court construed this

statute as “encompass[ing] two theories of guilt”: (1) willfully and maliciously setting fire to,
                                                                                                  14


burning, or causing to be burned a dwelling; and (2) aiding, counseling or procuring the burning

of a dwelling. The court construed the statute as indivisible and, applying Taylor’s categorical

approach, found it to be “overbroad with respect to generic arson,” because it permitted a

conviction in the absence of malice or willfulness with respect to the actual burning:

       [T]he second theory of arson—the aiding, counseling, or procuring of the
       burning—does not mandate that the defendant acted “wilfully and maliciously,”
       but requires some purpose and knowledge directed towards the acts of aiding,
       counseling, or procuring—not towards the actual burning. See Commonwealth v.
       DeCicco, 44 Mass. App. Ct. 111, 118, 688 N.E.2d 1010 (1998) (“[T]he
       Commonwealth [does not] have to prove that the defendant acted willfully or
       maliciously. . . . The assistance has to be purposeful. The person must know they
       are aiding, counseling, assisting, or advising the other person with respect to the
       burning of a building.”).

Id. at 399. The court found that, “under the second theory of arson, this mens rea requirement is

insufficient to be subsumed within the general arson mens rea, because Massachusetts does not

necessarily require the prosecution to prove any particular state of mind with respect to the actual

burning.” Id. It therefore “remov[ed] [the petitioner’s] conviction for arson in Massachusetts

from the category of violent felonies under the ACCA.” Id.

       Buie argues that the same outcome is required under Tennessee’s statute. The

government argues, in response, that Tennessee’s statute is not identical to Massachusetts’ and

that, even assuming the Webb court reached the correct conclusion under that statute,

Tennessee’s statute clearly requires willfulness and malice, even for the conviction of one who is

charged with aiding, counseling, or procuring the burning in question. It argues that the

Tennessee courts’ construction of the statute substantiates its position.2



       2
          The court notes a certain inconsistency in the government’s position. On the one hand,
it argues that the state courts’ interpretation of the term “entering” is irrelevant for the purposes
of determining whether the 1986 burglary statute qualifies as a generic burglary offense, since
only the statute itself is relevant. (See Doc. No. 28, at 3 (“[T]he defendant cites no federal
precedent that requires a sentencing court to examine and parse every word of a particular
                                                                                                 15


       The court agrees with the government that, although the Massachusetts and Tennessee

statutes are very similar, the precise placement of the disjunctive “or” renders them completely

different in effect, simply as a matter of grammar. The Massachusetts provision, as quoted

above, contains an extra “or,” which has the effect of making a distinction between the version of

arson committed by a person who “willfully or maliciously sets fire to, burns, or causes to be

burned” and the version of arson committed by a person who merely “aids, counsels or procures”

the burning. Mass. Gen. Laws ch. 266, § 1 (emphasis added). By contrast, under the Tennessee

statute, any person is guilty of arson who (1) willfully and maliciously (2) “sets fire to or burns,

causes to be burned, or who aids, counsels or procures the burning” of (3) any house, outhouse,

building, or structure. Tenn. Code Ann. § 39-3-202 (1982) (emphasis added).

       Moreover, construing the “willfully and maliciously” requirement to modify the

remainder of the provision is consistent with the Supreme Court’s recognition that, “[i]n general,

courts interpret criminal statutes to require that a defendant possess a mens rea, or guilty mind,

as to every element of an offense. That is so even when the statute by its terms does not contain

any demand of that kind. In such cases, courts read the statute against a background rule that the

defendant must know each fact making his conduct illegal.” Torres v. Lynch, 136 S. Ct. 1619,

1630–31 (2016) (internal quotation marks and citations omitted).

       Finally, the Tennessee courts have clearly construed the statute as indivisible. See, e.g.,

State v. Bondurant, No. 01C019606CC00236, 1998 WL 120291, at *34 (Tenn. Crim. App.




statute.”).) On the other, it argues that the state courts’ interpretation of the arson statute is
relevant to whether the mens rea “willfully and maliciously” applies to all aspects or elements of
the crime of “regular” arson. (See id. at 5 (“Moreover, this view – that a “willful and malicious”
mens rea is a necessary predicate to any of the listed actus reus for an Arson conviction under
the then-statute – is supported by Tennessee state courts’ interpretation of that . . . statute.”).)
                                                                                                        16


March 18, 1998), rev’d on other grounds, 4 S.W.3d 662 (Tenn. 1999). 3 And they appear to

require that arson by means of procurement also requires a mens rea of willfulness and malice.

See, e.g., id. (noting that the indictment “closely tracked the language” of the statute and that the

jury was instructed that it could only convict if it found that the defendant had “set fire to,

burned, caused to be burned, or aided, counseled, or procured the burning of the alleged

property”); State v. Thompson, 549 S.W.2d 943, 944 (Tenn. 1977) (finding that the defendant

was guilty of arson where she was charged with, and the jury found her guilty of, “willfully and

maliciously” counseling and procuring the burning of a building); see also Ricketts v. State, 241

S.W.2d 604, 605 (Tenn. 1951) (holding, under an earlier but materially similar arson statute, that

“the corpus delicti in a case of arson is not merely the burning of the house in question, but that

it was burned by the wilful act of some person, and not as a result of natural or accidental

cause”).

        In sum, the court finds that the version of the arson statute in effect in 1986 was

indivisible, that the crime defined therein qualified as a “generic” arson, and, therefore, that the

defendant’s 1986 arson conviction was a predicate offense under the ACCA.

        C.      The Two 2001 Burglary Convictions

        Buie’s 1986 burglary and arson convictions, together with the manslaughter conviction,

constitute the three requisite qualifying convictions for sentencing under the ACCA.


        3
         The court in Bondurant rejected the defendant’s argument that the state was required “to
elect which set of facts it wishes to rely upon when it has charged a defendant with one offense
but there is evidence of multiple, similar offenses.” Bondurant, 1998 WL 120291, at *34. No
such election was required in this case, the court stated, because “[t]he indictment alleges a
single offense, and the proof reflects only a single act of arson. . . . It is true the arson statute . . .
proscribes conduct through the use of alternative verbs, or theories of offending, but in
Tennessee the need for election is not implicated by the statutory use of proscriptive terms in the
disjunctive.” Id.
                                                                                                   17


Consequently, it is immaterial whether the 2001 burglary convictions count at all or whether they

should be counted as one conviction rather than two. For purposes of completeness and in light

of the possibility that the appellate court may disagree with the analysis above, the court will

consider the defendant’s remaining arguments.

               1.      Whether the Burglary Convictions Are ACCA Predicate Offenses

       Buie was indicted in a multi-count indictment in 2000 or 2001. 4 Counts 3 and 4 of that

Indictment charged him with “regular” burglary in violation of Tenn. Code Ann. § 39-14-402.

The Corrected Judgments on Counts 3 and 4, however, reflect that he was actually convicted of

violating § 39-14-403, which pertains to aggravated burglary. Buie argues that the judgments,

rather than the indictments, are controlling and that his convictions for aggravated burglary are

not qualifying convictions.

       Section 39-14-402, in its current form and in 2000, provided as follows:

       (a) A person commits burglary who, without the effective consent of the property
       owner:

           (1) Enters a building other than a habitation (or any portion thereof) not open
           to the public, with intent to commit a felony, theft or assault;

           (2) Remains concealed, with the intent to commit a felony, theft or assault, in
           a building;


       4
          Buie’s filing indicates that he meant to file as Exhibit 1 the records of “Count 3
Burglary 1st Degree Conviction,” and, as Exhibit 2, the records for “Count 4 Burglary 1st
Degree Conviction.” (CM/ECF entry for Doc. No. 24 and exhibits.) Instead, Exhibit 1 consists of
records of the 1986 arson conviction and, as such, is identical to Exhibit 4. Exhibit 2 consists of
the Count 4 Indictment and Judgment dated March 29, 2001. The excerpt from the indictment
filed by the defendant shows that he was indicted in the Lewis County, Tennessee Circuit Court
on “Count 4” for burglary of a building under Tenn. Code Ann. § 39-14-402. (Doc. No. 24-2, at
1.) The government filed the Corrected Judgments for Counts 3 and 4, but the Count 3
Indictment is not in the record. The parties seem to agree that it is basically identical to the Count
4 Indictment.
                                                                                                 18


           (3) Enters a building and commits or attempts to commit a felony, theft or
           assault; or

           (4) Enters any freight or passenger car, automobile, truck, trailer, boat,
           airplane or other motor vehicle with intent to commit a felony, theft or assault
           or commits or attempts to commit a felony, theft or assault.

       ....

       (c) Burglary under subdivision (a)(1), (2) or (3) is a Class D felony.

       (d) Burglary under subdivision (a)(4) is a Class E felony.

The defendant concedes that § 39-14-402 is a divisible statute and that violation of § 39-14-

402(a)(1) is a “generic” burglary that qualifies as an ACCA predicate. See United States v.

Ferguson, 868 F.3d 514, 515 (6th Cir. 2017) (finding prior Tennessee convictions for burglary,

as opposed to aggravated burglary, “do count toward a finding that [the defendant] is an armed

career criminal”). Counts 3 and 4 of the Indictment specifically charged Buie with “unlawfully

and feloniously” “enter[ing] a building which was not a habitation and not open to the public,

without the effective consent of the owner . . . , with the intent to commit theft.” (Doc. No. 24-2,

at 1.) In other words, he was charged under § 39-14-402(a)(1), a Class D felony and a generic

form of burglary.

       However, the Corrected Judgments for both those counts show convictions for Class C

“Burglary –1st Degree” (which did not actually exist in 2001) and identify the offenses to which

the defendant was pleading guilty as “Burglary” in violation of Tenn. Code Ann. § 39-14-403.

(Doc. No. 32-1.) Although the Corrected Judgments did not refer to “aggravated burglary,”

section 39-14-403 is the statutory provision defining aggravated burglary, and aggravated

burglary is a Class C felony. Id. § 39-14-403(b). As noted above, the Sixth Circuit has found that

Tennessee’s aggravated burglary statute defines the offense more broadly than generic burglary

and, therefore, that an aggravated burglary conviction under § 39-14-403 is not an ACCA
                                                                                                19


predicate. Stitt, 860 F.3d at 862.

       In addition, Buie’s sentences on these counts appear to be consistent with convictions for

Class C felonies, corresponding with aggravated burglary, rather than Class D convictions,

which would correspond with regular burglary. The Corrected Judgments differ from the

originals in that they show that the defendant was sentenced as a Range I Standard Offender with

30% release eligibility. The defendant received a sentence of five years on each charge. (Doc.

No. 32-1.) Tennessee law provides that a Range I sentence for a Class C felony is “not less than

three (3) nor more than six (6) years.” Tenn. Code Ann. § 40-35-112(a)(3) (2000). The sentence

for a Class D felony committed by a Range I offender is not less than two nor more than four

years. Tenn. Code Ann. § 40-35-112(a)(4) (2000). In other words, Buie’s five-year sentences

were outside the statutory range for a Range I offender convicted under § 39-14-402(a)(1), but

appropriate for a Range I offender convicted of violating § 39-14-403. On this basis, Buie argues

that the Corrected Judgments show that he was actually convicted of Class C felonies under

Tenn. Code Ann. § 39-14-403, regardless of the fact that he was indicted under § 39-14-402. 5

       In response, the government argues only that the Corrected Judgments clearly indicate

that the defendant was convicted of “burglary” (rather than “aggravated burglary”) and that the

references to § 39-14-403, “Burglary - 1st Degree,” and “Class C” must all have simply been

errors. The government filed the Judgments for Counts 1 and 2, entered at the same time as the

original Judgments on Counts 3 and 4. These Judgments were clearly for “AGG. BURGLARY,”

and they show that the defendant was sentenced to 10 years on each count, as a Range II

Multiple Offender. (Doc. No. 29-1, at 1–2.) In addition, the original Judgments on Counts 3 and



       5
         He speculates that there may have been a superseding indictment that is presently
unavailable or some irregularity in the original indictment.
                                                                                               20


4 reflected that the defendant was sentenced as a Range II Multiple Offender. Before becoming

aware of the existence of the Corrected Judgments, the government argued that the 5-year

sentences were appropriate for a Range II Multiple Offender convicted of burglary and that a 5-

year sentence for aggravated burglary would have been too low for a Range II Multiple

Offender. The sentencing range would have called for a sentence of 6 to 10 years. (Doc. No. 28,

at 7 (citing Tenn. Code Ann. § 40-35-112(b)(3)).) In the Notice of Supplement filed with the

Corrected Judgments, however, the government candidly acknowledges that this argument is

“potentially undercut” by the fact that the Corrected Judgments show that the defendant was

sentenced on Counts 3 and 4 as a Range I Standard Offender. (Doc. No. 32, at 1.)

       The best and, in fact, only evidence of the defendants’ 2001 convictions is the judgments

themselves, and specifically the May 1, 2001 Corrected Judgments. The Corrected Judgments for

Counts 3 and 4 unequivocally show that Buie was convicted of Class C “1st Degree” burglary

under Tenn. Code Ann. § 39-14-403. Even though the judgments did not spell out “aggravated

burglary,” the aggravated burglary provision defines aggravated burglary as a Class C felony. Id.

Burglary under § 39-14-402(a)(1) would have been a Class D felony. In addition, the sentence

imposed fits that for a Class C felony for a Range I offender. Based on this evidence, the

government cannot carry its burden of establishing that the burglary convictions from 2001 were

for burglary rather than for aggravated burglary. Under Stitt, convictions for aggravated burglary

do not constitute predicate offenses under the ACCA. The court finds that the 2001 burglary

convictions do not qualify as ACCA predicates.

       2.      Whether They Would Count as One Conviction or Two

       The question of whether the 2001 burglary convictions would count as one predicate

offense or two is immaterial, since neither qualifies. If they did qualify, they would have to be
                                                                                               21


counted as only one conviction.

       The government has the burden of proving by a preponderance of the evidence that Buie

committed the two offenses on “occasions different from one another.” 18 U.S.C. § 924(e)(1);

see United States v. King, 853 F.3d 267, 279 (6th Cir. 2017). The Sixth Circuit recently held that

a district court tasked with determining whether a defendant’s prior offenses were committed on

different occasions is restricted to using only the evidentiary sources approved by Taylor and

Shepard. King, 853 F.3d at 269. Further, however, to satisfy its burden of proving that two

qualifying offenses occurred on different occasions, the government is restricted to Shepard-

approved sources that contain facts—such as dates—that were previously established in a

manner that satisfied the Sixth Amendment. Accord United States v. Cash, 306 F. Supp. 3d 1023,

1027 (E.D. Tenn. 2018). “[I]f the Shepard-approved documents before a district court are

equivocal as to whether the offenses occurred on the same occasion, the ACCA does not apply.”

Id. (quoting Kirkland v. United States, 687 F.3d 878, 888–89 (7th Cir. 2012)).

       The parties agree that the Indictments in this case charge different dates for Counts 3 and

4, and the Corrected Judgments themselves also include the dates of the offenses, purporting to

show that one burglary took place in August 2001 and the other in September 2001. The

indictment and the judgment technically fall within the Shepard-approved sources that a court

can, under certain circumstances, consider for purposes of determining whether a conviction is

an ACCA predicate. See United States v. Patterson, 878 F.3d 215, 219 (6th Cir. 2017) (finding

that an “indictment and plea finding . . . [fell] squarely within the materials approved by

Shepard); United States v. Armstead, 467 F.3d 943, 948 (6th Cir. 2006) (“A judgment falls

within Shepard’s exception for ‘some comparable judicial record’ to a plea colloquy or

agreement, and therefore may be examined by a sentencing court.”), abrogated on other grounds
                                                                                                 22


by Descamps v. United States, 570 U.S. 254 (2013); see also United States v. Sosa, 448 F. App’x

605, 609 (6th Cir. 2012) (noting that “both a charging document and a judgment are the sorts of

documents reviewable under Shepard”).

       Although the court can consider the Indictment and Corrected Judgments, that does not

necessarily mean that these documents constitute sufficient proof that two offenses actually took

place on separate occasions. Here, it is apparent that the defendant did not actually plead guilty

to the charges as described in the indictments, since, as set forth above, the judgments reflect

guilty pleas to aggravated burglary, rather than ordinary burglary as charged in the Indictment.

Moreover, the court simply cannot tell from the judgments alone “whether the plea . . .

‘necessarily’ rested’ on the facts at issue.” Patterson, 878 F.3d at 219 (quoting Shepard, 544

U.S. at 21). Under Tennessee law, the offense dates are not an element of burglary or aggravated

burglary. See Tenn. Code Ann. §§ 39-14-402, -403; accord Cash, 306 F. Supp. 3d at 1028

(noting that offense dates are not an element of aggravated robbery under Tennessee law). The

judgments were not approved or signed by the defendant. There is no evidence that Buie

assented to the dates during a plea colloquy or otherwise. 6 Accordingly, in large part because of

the disconnect between the charges in the indictment and the charges of conviction, as well as

the absence of a plea colloquy or any other permissible evidence establishing the dates on which

the offenses were committed, there is nothing in the record establishing the dates in a manner

conforming to the Sixth Amendment. At best, the available evidence is equivocal. Accord

Kirkland, 687 F.3d at 888–89; Cash, 306 F. Supp. 3d at 1028.


       6
         The government previously requested a continuance of the sentencing hearing to try to
recover the audio recording of the plea colloquy of the plea in these cases. (See Doc. No. 28, at
6.) The government represents that it obtained the recording, but the quality of the recording is so
poor that it is impossible to glean any probative facts from it. (Id.)
                                                                                             23


       Thus, even if the 2001 burglaries could be considered ACCA predicates, they would

count as one rather than two offenses, as the government cannot carry its burden of establishing

that they occurred on different occasions.

III.   Conclusion

       The 2001 burglary convictions do not qualify as ACCA predicates. However, because the

1986 convictions for arson and second-degree burglary both qualify as ACCA predicates, and the

defendant concedes that the prior manslaughter conviction is a predicate, the defendant’s

objections to being sentenced under the ACCA are OVERRULED. The defendant is subject to

the mandatory minimum sentence of fifteen years. 18 U.S.C. § 924(e)(1).

       It is so ORDERED.

       ENTER this 30th day of October 2018.



                                             ____________________________________
                                             ALETA A. TRAUGER
                                             United States District Judge
